Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 8, 2016                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152930(17)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152930
  v                                                          COA: 329709
                                                             St. Clair CC: 03-002285-FH
  JOHN GUZMAN,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file brief in
  support of his application for leave to appeal in excess of the page limit restriction is
  GRANTED. The 60-page brief submitted on December 28, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 8, 2016